Peters, J.
We think the county should bear the expenses in question. It is fairly a county bill. The theory of our laws is that the -county furnishes a tribunal for the trial of jury causes. A town way when laid out is as much for the use of all the public as for the use of the town ; county and town roads are equally public roads. The only difference is in the manner of laying them out. Denham v. Co. Commissioners, 108 Muss. 202. It does not seem reasonable for towns to pay such burdensome expenses when all ordinary litigations however trifling or unnecessary may be carried on in our courts at the expense of the counties. Railroads even are not now subjected to such a liability. Appeals in railroad cases for land damages may be taken to the courts instead of before sheriffs’ juries. Laws 1873, c. 95. Bangor, in this matter, stands as a town would in laying out a town way. There is a doubt and uncertainty as to the moaning and application of the clause in the statute relied on by the county. Such an unusual liability should not be construed as falling upon the towns and cities, unless the legislative intent to that end is expressed in clear and unmistakable terms.

Petition denied.

Appleton, C. J., Barrows, Daneorth, Yirgin and Svmonds, JJ., concurred.